Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30, 2021 has been entered.
Status of Claims
2.	Claims 1-4 and 7 are currently under examination wherein claims 1 and 2 have been amended and claim 7 has been newly added in applicant’s amendment filed on April 30, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sarangapani et al. (US Pub. 2013/0142567 A1).

Response to Arguments
4.	The applicant’s arguments filed on filed on April 30, 2021 have been fully considered but they are not persuasive.	
First, the applicant argues that Sarangapani et al. (‘567 A1) does not disclose adding any amount of Mg individually and the total amount of additive elements as claimed in the new claim 7. In response, see the new ground of rejection of the claimed Mg content range and total additive element content range above. The examiner notes that Sarangapani et al. (‘567 A1) discloses that at least one of the 16 elements disclosed can be added individually or combined (paragraph [0052]), indicating clearly that Mg can be added individually too. Furthermore, Sarangapani et al. (‘567 A1) at least suggests the amounts of Mg, Mn and Y that can be added (paragraphs [0005]) and [0006]). Sarangapani et al. (‘567 A1) does not require including any of the 16 elements at all (paragraph [0052]), indicating clearly that the other elements not cited above (e.g. B, Zr and Ti) do not have to be included. The rejection was based on the prior art’s broad disclosure rather than preferred embodiments. See MPEP 2123.
Second, the applicant argues that Sarangapani et al. (‘567 A1) does not teach using the disclosed wire at an extremely low temperature and using Mg for improving RRR; and that it is impermissible hindsight to include Mg in the claimed amount. In response, see 
Conclusions
5.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Weiping Zhu/
Primary Examiner, Art Unit 1733

6/1/2021